Judge CRISWELL
specially concurring:
I agree that the regulation can bear only the interpretation placed upon it by the majority and that the Administrative Law Judge erred in adopting another interpretation; the cause, therefore, must be reversed and remanded.
I cannot help but to observe, however, that the statute and regulation, by collectively adopting an assumed evaluation for certain items and by prohibiting a party from contesting those valuations, could well result in the denial of procedural and substantive due process of law in some instances. However, whether the real value of the property here so far exceeded the value assumed by the statutory and regulatory appraisal system as to result in such a violation in this case is not an issue that has been presented to us. Hence, we have no occasion to consider that question with respect to these properties.